Filed:    October 18, 1996


                    UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT



                              No. 96-7159
                       (CR-92-142, CA-96-217-R)



United States of America,

                                                 Plaintiff - Appellee,

           versus

Ronson O'Shea Barnwell,

                                             Defendant - Appellant.




                              O R D E R


           The Court amends its opinion filed October 15, 1996, as

follows:
           On the cover sheet, section 4 -- the decision line is

completed to show the decided date -- "Decided: October 15, 1996."

                                       For the Court - By Direction



                                          /s/ Patricia S. Connor

                                                      Clerk
                            UNPUBLISHED
                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-7159



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

RONSON O'SHEA BARNWELL,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Chief District
Judge. (CR-92-142, CA-96-217-R)


Submitted:   October 3, 1996              Decided:   October 15, 1996


Before ERVIN, LUTTIG, and MICHAEL, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Ronson O'Shea Barnwell, Appellant Pro Se.        Ruth Elizabeth
Plagenhoef, Assistant United States Attorney, Roanoke, Virginia,
for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     Appellant appeals from the district court's order denying

Appellant's motion for reconsideration. We have reviewed the record

and the district court's opinion and find no reversible error. See
Bailey v. United States, ___ U.S. ___, 64 U.S.L.W. 4039 (U.S. Dec.

6, 1995) (No. 94-7448); United States Sentencing Commission, Guide-

lines Manual, § 2D1.1(b)(1). Accordingly, we deny a certificate of

appealability and dismiss. We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




                                 3